DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi et al. (US 20130083276) in view of Nishikouji et al. (US 20040202849).
Regarding claim 1, Iwahashi discloses (Figs. 1-18) a sensing device, comprising: a sensor (12, 22); a reflective polarizer (14, 24; sections 0074, 0176, 0502) disposed on the sensor; a dye-doped polymeric layer (combination of 15 and 30; sections 0072, 0176, 0203, 0360, 0524) disposed on the reflective polarizer; and a patterned liquid crystal polymer layer (16, 26) disposed on the dye-doped polymeric layer.
Iwahashi does not necessarily disclose the dye-doped polymeric layer includes an iodine dopant or a dichroic dye dopant. 
Nishikouji discloses (section 0087) the dye-doped polymeric layer includes an iodine dopant or a dichroic dye dopant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Nishikouji to obtain excellent light transmittance.
Regarding claim 2, Iwahashi discloses (Figs. 1-18) the reflective polarizer (14, 24; sections 0074, 0502) is a wire grid polarizer.
Regarding claim 3, Iwahashi discloses (Figs. 1-18) an absorption axis of the dye-doped polymeric layer is defined by the wire grid polarizer (Figs. 13, 15; sections 0072, 0074).
Regarding claim 4, Iwahashi discloses (Figs. 1-18) an overcoating layer (14a, 14b) coated on the wire grid polarizer.
Regarding claim 5, Iwahashi discloses (Figs. 1-18) the reflective polarizer (14, 24; sections 0074, 0176, 0502) includes a cholesteric liquid crystal polymer layer.
Regarding claim 8, Iwahashi discloses (Figs. 1-18) an alignment layer (15, 30; sections 0072, 0176, 0203, 0360, 0524) disposed between the reflective polarizer and the dye-doped polymeric layer, wherein an absorption axis of the dye-doped polymeric layer is defined by the alignment layer.
Regarding claim 9, Iwahashi discloses (Figs. 1-18) the patterned liquid crystal polymer layer (16, 26) serves as a half waveplate or a quarter waveplate.
Regarding claim 10, Iwahashi discloses (Figs. 1-18) the patterned liquid crystal polymer layer (16, 26) includes a plurality of regions (16a, 16b) having a plurality of different optical axis directions.
Regarding claim 11, Iwahashi discloses (Figs. 1-18) the patterned liquid crystal polymer layer is a stacked layer of multiple material layers with different birefringence (sections 0516-0521).
Regarding claim 12, Iwahashi discloses (Figs. 1-18) optical axes of the patterned liquid crystal polymer layer are twisted aligned in light propagation direction (sections 0049-0055).
Regarding claim 13, Iwahashi discloses (Figs. 1-18) an alignment layer (15, 30; sections 0072, 0176, 0203, 0360, 0524) disposed between the dye-doped polymeric layer and the patterned liquid crystal polymer layer, wherein optical axes of the patterned liquid crystal polymer layer are defined by the alignment layer.
Regarding claim 14, Iwahashi discloses (Figs. 1-18) a liquid crystal polymer layer disposed between the reflective polarizer and the dye-doped polymeric layer (sections 0014, 0072, 0176, 0402-0403, 0516-0521).
Regarding claim 15, Iwahashi discloses (Figs. 1-18) the liquid crystal polymer layer serves as a quarter waveplate (sections 0014, 0072, 0176, 0402-0403).
Regarding claim 16, Iwahashi discloses (Figs. 1-18) the liquid crystal polymer layer is a patterned liquid crystal polymer layer that includes a plurality of regions having a plurality of different optical axis directions (sections 0014, 0072, 0176, 0402-0403).
Regarding claim 17, Iwahashi discloses (Figs. 1-18) the liquid crystal polymer layer is a non-patterned liquid crystal polymer layer that includes a single optical axis direction (sections 0014, 0055, 0072, 0176, 0402-0403, 0516-0521).
Regarding claim 18, Iwahashi discloses (Figs. 1-18) a protection layer (14a, 14b) disposed between the dye-doped polymeric layer and the patterned liquid crystal polymer layer.
Regarding claim 19, Iwahashi discloses (Figs. 1-18) a protection layer (14a, 14b) disposed on the patterned liquid crystal polymer layer. 
Regarding claim 20, Iwahashi discloses (Figs. 1-18) the sensor (12, 22) is an ambient light sensor, a fingerprint recognition sensor, or an image sensor.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwahashi and Nishikouji in view of Ueki et al. (US 20190324598).
Regarding claim 6, Iwahashi does not necessarily disclose the cholesteric liquid crystal polymer layer is a stacked layer of multiple layers with different pitches.
Ueki discloses (sections 0618-0636) the cholesteric liquid crystal polymer layer is a stacked layer of multiple layers with different pitches. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ueki to obtain selective reflection to display a bright image with an excellent light use efficiency. 
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871